


EXHIBIT 10.43


FIRST AMENDMENT TO THE ENGLOBAL 401(K) PLAN


WHEREAS, ENGlobal Engineering, Inc. (the "Employer") adopted a restatement of
the ENGlobal 401(k) Plan (the "Plan"), effective as of January 1, 2010; and


WHEREAS, the Employer has the ability to amend the Plan pursuant to Article
11.1; and


WHEREAS, the Employer now desires to amend the Plan to recognize prior service
with Control Dynamics International, LP (CDI). NOW, THEREFORE,


RESOLVED, that the Company hereby amends the Plan in the following respects,
effective as of April 1, 2010:


RESOLVED FURTHER, that Section 2.2 of the Adoption Agreement is amended as
follows:


2.2    Predecessor Service. Service with the following entity or entities will
be credited as:


•
Triangle Engineers & Constructors, Inc.;

•
RPM Engineering, Inc.;

•
Petrocon of Louisiana, Inc.;

•
Constant Power Manufacturing, Inc.;

•
IDS Engineering, Inc.;

•
Alliance Engineering Associates, Inc.;

•
Advanced Control Engineering, Inc.;

•
ESD&C;

•
ATI;

•
Control Dynamics International, LP (CDI)



(a)    Elective Deferrals, QMACs and QNECs. Service with an entity listed above
will be given for eligibility purposes under Section 3.2(a) of the Adoption
Agreement.


(d)    Non-Safe Harbor Matching Contributions. Service with an entity listed
above will be credited for:
Eligibility purposes under Section 3.2(d) of the Adoption Agreement
Vesting purposes under Section 10.4 of the Adoption Agreement


RESOLVED FURTHER, that in all other respects, the terms of the Plan are hereby
ratified and confirmed.


RESOLVED FURTHER, that any action taken by any of the officers of the Company
prior to the adoption of these resolutions that is within the authority
conferred herein be, and it hereby is, ratified, confirmed and approved.



1